12-730
    Yangzom v. Holder
                                                                                  BIA
                                                                             Rohan, IJ
                                                                          A093 341 794
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 22nd day of April, two thousand fourteen.

    PRESENT:
             JON O. NEWMAN,
             RALPH K. WINTER,
             REENA RAGGI,
                  Circuit Judges.
    _____________________________________

    TSERING YANGZOM, AKA TSERING YANGZOM
    GURUNG,
             Petitioner,

                        v.                                 12-730
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    __________________________

    FOR PETITIONER:               Jason A. Nielson, New York, New York.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; Ernesto H. Molina, Jr.,
                                  Senior Litigation Counsel; Jeffery R.
                                  Leist, Trial Attorney, Office of
                                Immigration Litigation, United States
                                Department of Justice, Washington,
                                D.C.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

       Petitioner Tsering Yangzom seeks review of a January 30,

2012, order of the BIA, affirming a May 18, 2010, decision of

Immigration         Judge    (“IJ”)    Patricia       A.   Rohan,    denying      her

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).                       In re Tsering

Yangzom, No. A093 341 794 (B.I.A. Jan. 30, 2012), aff’g No.

A093 341 794 (Immig. Ct. N.Y. City May 18, 2010).                         We assume

the    parties’       familiarity       with    the    underlying      facts      and

procedural history in this case.

       Under the circumstances of this case, we have considered

both    the   IJ’s     and    the     BIA’s    opinions     “for    the    sake   of

completeness.”         Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

2008).        The      applicable         standards         of      review        are

well-established.           See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

v. Holder, 562 F.3d 510, 513 (2d Cir. 2009). For applications

like this one, governed by the REAL ID Act of 2005, the agency



                                          2
may, considering the totality of the circumstances, base a

credibility finding on an asylum applicant’s demeanor, the

plausibility     of   her   account,        and    inconsistencies        in   her

statements, without regard to whether they go “to the heart of

the applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii); accord

Matter of J-Y-C-, 24 I. & N. Dec. 260, 265 (B.I.A. 2007).

Analyzed      under   these      standards,        the     agency’s       adverse

credibility      determination         is    supported      by   substantial

evidence.

     In finding Yangzom not credible, the agency reasonably

relied on inconsistencies between her asylum application and

her testimony regarding whether one or both of her parents

were arrested at her home in 1995, whether her parents were

deceased, whether she attended one or numerous pro-Tibetan

protests in Nepal, and whether she was married at the time of

a   protest    she    attended    in       March   2000.      See     8    U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

167 (2d Cir. 2008).         Although Yangzom attempted to explain

some of these inconsistencies by claiming miscommunication

with the person who prepared her asylum application, the IJ

was not required to credit this explanation, as it would not

necessarily be compelling to a reasonable factfinder.                          See

Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (holding
                                       3
that an agency need not credit an applicant’s explanations for

inconsistencies in the record unless those explanations would

compel a reasonable factfinder to do so).          As the IJ noted,

Yangzom’s explanation that the person who prepared her asylum

application might have misunderstood her because he spoke

Tibetan and not Nepali was not convincing given that she

identified Tibetan as her best language and requested a

Tibetan interpreter for her hearing.            Additionally, while

Yangzom argues that the IJ should have construed her marriage

certificate, which listed only her father as deceased, in a

manner   consistent   with   her   written    statements    that   both

parents were deceased and her testimony that she is unaware of

what happened to them, the IJ acknowledged and reasonably

rejected her preferred interpretations.           Yangzom does not

demonstrate that a reasonable factfinder would be compelled to

find otherwise.   See Majidi, 430 F.3d at 80.

    In sum, while these inconsistencies might not require a

finding that Yangzom did not testify credibly, the record does

not compel a contrary finding.         See 8 U.S.C. § 1252(b)(4)(B).

Thus, we must defer to the agency’s conclusion.            See id.   In

light of the agency’s permissible adverse credibility finding,

it did not err in denying Yangzom’s applications for relief.

See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue
                                   4
Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir.

2006).

    Finally, we note that the BIA’s alternative finding that

Yangzom failed to establish that her asylum application was

timely filed constituted impermissible appellate factfinding.

See 8 C.F.R § 1003.1(d)(3)(iv); Padmore v. Holder, 609 F.3d
62, 67 (2d Cir. 2010).   However, remand would be futile as the

agency’s adverse credibility determination is supported by

substantial evidence and is dispositive of Yangzom’s claims.

See Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d 391, 401-02

(2d Cir. 2005) (holding remand not required “where there is no

realistic possibility that, absent the errors, the IJ or BIA

would have reached a different conclusion”).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

Any pending request for oral argument in this petition is

DENIED in accordance with Federal Rule of Appellate Procedure

34(a)(2) and Second Circuit Local Rule 34.1(b).

                   FOR THE COURT:
                   Catherine O’Hagan Wolfe, Clerk of Court




                               5